DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response of 8/25/2021 has been considered and entered in the record. Claims 16-30 have been amended. Claims 31-35 have been cancelled. Claims 36-40 have been added. The rejections of record have been withdrawn in view of Applicants’ amendments and arguments. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2015/0115374) in view Lee et al (US 2017/0125586), and in further view of Hellig et al (US 7,256,113).
	With respect to Claim 16, Yin et al  discloses a method for forming a semiconductor device (Figures 1-2 and corresponding text), comprising: forming a substrate (Figure 1a, 100); depositing a gate dielectric (Figure 1a, 200) on the substrate;  forming a gate electrode (Figure 1a, 210) on the gate dielectric layer (Figure 1a, 200); forming a first spacer (Figure 1d, 220) on sidewalls of the gate dielectric layer and the gate electrode; depositing a dielectric material to form a second spacer (Figure 1d, 230), wherein the second spacer comprises: a first portion extending in a first direction and formed on a sidewall of the first spacer (vertical portion); and a second portion extending in a second direction and formed on the substrate (Figure 1d, 230, horizontal portion); forming a third spacer (Figure 1g) on the second spacer; and forming a source/drain region (Figure 1g, 330) in the substrate, wherein a portion of the third spacer is in contact with the substrate and is between the second portion of the second spacer and the source/drain region (Figure 1g). See also paragraphs 25-55.

	Lee et al is relied upon to disclose depositing dielectric layers 10, 80 and 90 on the entire surface to form spacers 10A , 80A and 90A, by anisotropically etching the insulating layers. See Figures 3A and 3B, and corresponding text; and paragraphs 31-36. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the spacer formation method of Lee et al, in the process of Yin et al, for its known benefit in the art of forming spacers. The use of a known process, anisotropic etching, for its known benefit, forming a spacer, would have been within the skill of one of ordinary skill in the art in view of the cited references.   
	
Hellig et al is relied upon to disclose an L shaped second spacer  comprising a first portion “wherein the first portion comprises a substantially-conformal thickness along the first spacer”, and a second portion “ wherein the second portion comprises a thickness that decreases along a top surface of the substrate”. See Figure 14, 127. The first portion is the vertical portion against first spacer 121, which extends through an imaginary vertical line coming down to the substrate 110. The second portion extends from the imaginary vertical line of the first portion in directions away from 215.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the spacer shape of Hellig et al, in the process of Yin et al and Lee et al, for its known benefit as a spacer. The use of a known spacer shape in forming a spacer, would have been within the prima facie obvious in the absence of unobvious results. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966).

	With respect to Claim 17, Lee et al discloses “the first spacer comprises depositing silicon nitride using atomic layer deposition (ALD)”. See paragraphs 25-26. The use of known materials and known processes to form spacers would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 18, Lee et al discloses depositing the dielectric material comprises depositing silicon oxide using ALD. See paragraph 30. The use of known materials and known processes to form spacers would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 19, Lee et al disclose the third spacer comprises depositing silicon nitride using ALD. See paragraph 30. The use of known materials and known processes to form spacers would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 20, Lee et al disclose plasma etching the dielectric material. See paragraphs 42 and 56.  Moreover, Yin et al  discloses variation of the etch rate in different directions. See paragraph 66. Varying the etch rate directionally for its benefit of obtaining the desired shape would have been obvious to one of ordinary skill in the art, with the thinner portions having a greater etch rate, as more dielectric is removed, and the thicker portions having lesser etch rates, as less dielectric material is removed.  

With respect to Claim 21, Claim 21 is rejected for the reasons as discussed with respect to Claim 16. Moreover, Hellig et al discloses a spacer having the first and second portions as discussed above with respect to Claim 1. 

	With respect to Claim 23, Lee et al disclose forming the third spacer comprises depositing an other dielectric material on the top surface of the substrate and on the first and second spacers. See Figures 3A – 3B  and of Lee et al. Also, see Figures 1e – 1i of Yin et al, and corresponding text.
	With respect to Claim 24, Lee et al discloses further comprising patterning the other dielectric material to expose a portion of the top surface of the substrate. See Figures 3A-3B of Lee et al and corresponding text. Also, see Figures 1e – 1i of Yin et al, and corresponding text.
	With respect to Claim 25, Yin et al and Lee et al discloses further etching the exposed portion of the top surface of the substrate to form an opening; and depositing an epitaxial material in the opening to form a source /drain region. See Figures 1e-1f of Yin et al and corresponding text; and Figures 3A-4B and corresponding text of Lee et al.
	With respect to Claim 26, Yin et al disclose forming a source/drain region (Figure 1g, 330) in the substrate, wherein a portion of the third spacer  (Figure 1g, 400) is in contact with the substrate  (Figure 1g, 100) and is formed between the second portion of the second spacer (Figure 1g, 230, horizontal region)  and the source/drain region (Figure 1g, 330).
	With respect to Claims 27-30, Yin et al  discloses variation of the etch rate in different directions. See paragraph 66. Varying the etch rate directionally for its benefit of obtaining the desired shape would have been obvious to one of ordinary skill in the art.  

	With respect to Claim 36, Claim 36 is rejected for the reasons as discussed above in Claims 16 and 20. Moreover, the second etching rate varies with respect to a distance to the first spacer, as the second spacer becomes thinner and the etching rate would be increased to etch more material.

	With respect to Claim 38, Yin et al discloses depositing an other dielectric material on the top surface of the substrate and on the second portion of the second spacer ( Figure 1g, 400).
	With respect to Claim 39, Yin et al disclose patterning the other dielectric layer (400) to expose a portion of the top surface of the substrate. See Figure 1(i).
	With respect to Claim 40, Yin et al and Lee et al discloses further etching the exposed portion of the top surface of the substrate to form an opening; and depositing an epitaxial material in the opening to form a source /drain region. See Figures 1e-1f of Yin et al and corresponding text; and Figures 3A-4B and corresponding text of Lee et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
November 12, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812